Citation Nr: 1827797	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-09 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for lumbar spine degenerative arthritis (back disability). 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1983 to May 1986 and from July 1989 to April 1992.

This appeal is before the Board of Veterans' Appeals (Board) from November 2009 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2015, the Board after recharacterized the anxiety disorder claim as stated on the title page thereafter this issue for further development.  In May 2017, the Board again remanded all of the above issues for further development. 

The Board apologies for the delays in the full adjudication of this case. 



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the only psychiatric disorder the Veteran was diagnosed with during the pendency of the appeal is an anxiety disorder and it was not present in service or until many years thereafter as well as not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that a right hip disability was not present in service or until many years thereafter, it is not related to service or to an incident of service origin, and it is not an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.

3.  The preponderance of the evidence shows that a left hip disability was not present in service or until many years thereafter, it is not related to service or to an incident of service origin, and it is not an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.

4.  The preponderance of the evidence shows that a back disability was not present in service or until many years thereafter and it is not related to service or to an incident of service origin.

5.  The preponderance of the evidence shows that hypertension was not present in service or until many years thereafter, it is not related to service or to an incident of service origin, and it is not an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.

6.  The preponderance of the evidence shows that obstructive sleep apnea was not present in service or until many years thereafter, it is not related to service or to an incident of service origin, and it is not an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.


CONCLUSION OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, including PTSD, depression, and an anxiety disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1116, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

3.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1116, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1116, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

6.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1116, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims, in substance, that he is entitled to service connection for an acquired psychiatric disability, including PTSD, depression, and an anxiety disorder, right and left hip disabilities, a back disability, hypertension, and obstructive sleep apnea because they are all due to his military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); also see claim dated in March 2009; notice of disagreement dated in April 2010; statement in support of claim dated in April 2016.  

As to the psychiatric disorders, the Veteran claims that they are a result of stressful experiences during his military service, including seeing dead and wounded soldiers and his camp being frequently on alert due to SCUD missile attacks and the activation of chemical detectors while he was stationed in South West Asia.  As to the bilateral hip and back disabilities, the Veteran claims that they are due to the airborne training he had while on active duty because this training, including the impacts from his multiple parachute jumps, injured his hips and back.  And, as to the early arthritis him his hips, hypertension, and obstructive sleep apnea, the appellant asserts that they are also related to burning munitions, anthrax vaccination, and nerve agent pills he was exposed too during the his time in South West Asia during the Persian Gulf War. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, hypertension, and psychoses will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Regulations also provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a.  PTSD

As to the claim of service connection for an acquired psychiatric disorder diagnosed as PTSD, the Veteran's DD 214 shows the Veteran served in South West Asia from December 1990 to June 1991 and eared, among other awards, the Kuwait Liberation Medal and South West Asia Service Medal.  Moreover, a July1997 letter from the Office of the Secretary of Defense both shows the Veteran served in Iraq and his unit may have been exposed to nerve agents in March 1991.  Therefore, the Board finds that the record verifies the Veteran's stressor claim and adjudication of this claim turns on whether he has a diagnosed disability because in the absence of proof of a present disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, post-service treatment records show symptoms suggestive of a diagnosis of PTSD.  See, e.g., CFS letter dated in March 2010; Rochester Center for Behavioral Medicine treatment records dated in May 2015, June 2015, and July 2015.  In fact, in June 2015 and July 2015 the Rochester Center for Behavioral Medicine diagnosed the Veteran with PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (holding that when VA receives a diagnosis of PTSD from a competent medical professional VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor).  

However, by August 2015 Rochester Center for Behavioral Medicine dropped its diagnosis of PTSD and changed the Veteran's primary diagnosis to an anxiety disorder.  See Rochester Center for Behavioral Medicine treatment records dated in August 2015, September 2015, January 2016, April 2016, and July 2016.

In order to obtain a definitive opinion as to whether the Veteran met the criteria for a diagnosis of PTSD, or not, the Board in April 2015 remanded the appeal to provide the Veteran with a psychiatric VA examination.  Post-remand, the Veteran was afforded a VA examination in August 2015.  However, and as noted in the May 2017 Remand, while this VA examiner diagnosed the Veteran with PTSD the results of this examination are not credible because the examiner's opinion was internally inconsistent.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Therefore, in May 2017 the Board again remanded the appeal to obtain an addendum.  Thereafter at the post-remand VA examination dated in July 2017 it was opined, in substance, that the Veteran did not meet the criteria for a diagnosis of PTSD.  The report was highly detailed.

The Board finds the July 2017 VA examiner's opinion the most probative evidence of record because the medical opinons that indicated possible PTSD are not as accurate because they are internally inconsistent in that the private treatment records that diagnosed PTSD thereafter changed his diagnosis to an anxiety disorder.  See Owens, supra.  Simply stated, while there are indicates of possible PTSD, as well as findings of PTSD based on limited evidence, the best evidence in this case indicates that the Veteran has not had, and does not have, PTSD.  

Moreover, while the Veteran is competent to report on what he sees and feels, including having observable symptoms of possible PTSD, the Board finds that he is not qualified to diagnose PTSD because he does not have the required medical training to answer this complex medical question.  See Davidson, supra.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis PTSD at any time during the pendency of his appeal despite the confirmed stressor.  See Owens, supra; also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; McClain, supra.

b.  Depression and Poly-Substance Abuse

The above does not end the Board's review of this issue.  As to the claim of service connection for an acquired psychiatric disorder diagnosed as depression, some of the post-service records show the Veteran being diagnosed with depression and poly-substance abuse (see, e.g., VA treatment records dated in December 2003) in addition to an anxiety disorder (see, e.g. VA examinations in July 2009 and July 2017).  However, the Veteran was provided with VA psychiatric examinations in July 2009 and July 2017 for the express purpose of obtaining, among other things, a clear diagnosis of his acquired psychiatric disorder (this is sometime very difficult, causing a delay in this case).  Moreover, after review of the record on appeal and an examination of the Veteran, these examiners opined that his only acquired psychiatric disorder was an anxiety disorder.  

There VA examiners opinions were supported by an examination of the Veteran and citation to evidence found in the record.  The July 2009 examiner also reported that the Veteran had a history of substance abuse.  On the other hand, the diagnoses of depression and poly-substance abuse found in the Veteran's treatment records were not made after a review of the whole record on appeal.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis depression and poly-substance abuse at any time during the pendency of his appeal despite the confirmed stressor.  See Owens, supra; also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; McClain, supra.

c.  Acquired Psychiatric Disorders Other than PTSD, Depression, and Poly-Substance Abuse, Hip and Back Disabilities, Hypertension & Obstructive Sleep Apnea

As to current disabilities for the other issues on appeal, the post-service record shows the Veteran's being diagnosed with an anxiety disorder (as noted above), right and left hip arthritis, lumbar spine arthritis, hypertension, and obstructive sleep apnea.  See, e.g., VA examinations dated in July 2009, January 2012, and July 2017.  

As to a possible in-service injury under 38 C.F.R. § 3.303(a), the Veteran's personnel records confirm that he completed three weeks of airborne training in 1985.  Additionally, and as noted above, the Veteran's DD 214 shows he served in South West Asia from December 1990 to June 1991 and eared, among other awards, the Kuwait Liberation Medal and South West Asia Service Medal.  Likewise, a July1997 letter from the Office of the Secretary of Defense both showed the Veteran served in Iraq and his unit may have been exposed to nerve agents in March 1991.  

Additionally, September 1983 and December 1983 service treatment records note the Veteran having a problem with doing push-ups due to a curve in his back and his seeking a physical training waiver.  Service treatment records dated from September 1991 to March 1992 also showed that the Veteran had a problem with being overweight.  Furthermore, the Board finds that the Veteran is competent to report on the events he experiences, such as SCUD missile attacks and alarms going off, as well as manifestations of his disabilities, such as feeling anxious, hip and back pain, blurred vision, snoring, and excessive daytime sleepiness.  See Davidson, supra.  

However, as to the back complaints in September 1983 and December 1983, when examined at these times the Veteran's back was normal.  Moreover, service treatment records from both of the Veteran's periods of active duty, including his May 1985 airborne training examination, June 1989 enlistment examination, and March 1992 separation examination, are otherwise negative for documenting psychiatric problems, bad parachute landings and/or any hip or back trauma, negative for elevated blood pressure readings, and negative for snoring or excessive daytime sleepiness despite the claimant's documented weight problems.  The service treatment records are also negative for a diagnosis of an acquired psychiatric disorder, right and/or left hip disabilities, a back disability, hypertension, and obstructive sleep apnea.  

In this regard, not only are the May 1985, June 1989, and March 1992 examinations negative for complaints related to an acquired psychiatric disorder, hip and back disabilities, hypertension, and obstructive sleep apnea but on examination they were uniform in finding that neck, noise, sinus, mouth, throat, lungs, chest, heart, vascular, endocrine, G-U, lower extremities, spine, and psychiatric examinations were normal.  Similarly, the Veteran's March 1992 mental status examination was within normal limits.  

The Board also notes that the Veteran's blood pressure was 120/60 when examined in May 1985, 114/64 when examined in June 1989, and 120/68 when examined in March 1992.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017) (VA defines hypertension as, among other things, diastolic blood pressure predominantly 90 mm or greater).  Tellingly, these medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Accordingly, the Board finds that the record is negative for in-service incurrence of any of the claimed disorders despite the Veteran's airborne training (in light of this training, the Board has very carefully review the record for indicatations the jumps caused any of the problems at issue), service in South West Asia during the Persian Gulf War, his possible nerve agent exposure, his back complaints, and his weight problems.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Hensley, supra. 

The record also does not show the Veteran being diagnosed with a psychoses, hip arthritis, back arthritis, and/or hypertension in the first year following either of his periods of active duty.  Accordingly, the Board finds that service connection for these disabilities cannot be granted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Similarly, the record does not show that the Veteran had a continued problem with an acquired psychiatric disorder diagnosed as an anxiety disorder, right and/or left hip disabilities, a back disability, hypertension, and obstructive sleep apnea in and since service.  In fact, as reported above, the May 1985, June 1989, and March 1992 examinations are negative for complaints, diagnoses, or treatment for any of these disorders.  

Likewise, and just as importantly, the post-service records, which includes VA examinations as to unrelated disabilities dated in May 1992, June 1992, March 1992, November 1997, and June 2000, are negative for a history, complaints, and/or a diagnosis of an acquired psychiatric disorder diagnosed as an anxiety disorder, right and left hip disabilities, a back disability, hypertension, and obstructive sleep apnea until years after the Veteran's second period of active duty which ended in April 1992.  See, e.g., McLaren treatment records dated in August 2008; Substance Abuse Evaluation dated in March 2009; VA treatment records dated in February 2009, March 2009, April 2009, June 2009, and March 2011; VA psychiatric examination dated in July 2008; McLaren hip X-rays dated in November 2010; VA sleep consultation dated in April 2011; VA back examination dated in January 2012.  

Simply stated, it is important for the Veteran to understand that, overall, both the service and post-service medical records provide, overall, provide highly probative evidence against these claims that the Board can not ignore.  Both the facts of this case and the best medical opinons provide evidence against these claims. 

As to any claim from the Veteran regarding having continued problems with these disabilities in and since service, the Board finds more probative the in-service examinations which found these systems were normal and the negative post-service VA examinations than any claim to the contrary by the appellant.  See Owens, supra; also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b). 

As to the acquired psychiatric disorder diagnosed as an anxiety disorder, right and left hip disabilities, hypertension, and obstructive sleep apnea the record is also negative for a competent and credible opinion that shows that the Veteran's current disabilities are due to his military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); also see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the July 2009, June 2017, and July 2017 VA examinations which were held for the express purpose of obtaining such etiology opinions, it was opined that they were not due to his military service and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  

As to the back disability, Dr. Arturo Prada in March 2016 opined that "in the absence of any additional intervening events, it appears more likely than not that his arthritic deformities [are] actually compression fractures of the lower dorsal spine vertebrae . . . . [that] ... are as likely as not the result of his jumps while he was training in the parachute jumping."  

In support of this conclusion Dr. Prada cited to, among other things, the Veteran's claim that while on active duty he complained of back pain immediately following his parachute jumps.  

However, and as noted above, service treatment records are negative for complaints, diagnoses, or treatment for back problems following bad parachute landings and/or other back trauma.  In fact, in the only records that documented back problems (i.e., the records showing the Veteran seeking a push-ups waiver due to a curvature of his spine), the examination of the back was normal.  See service treatment records dated in September 1983 and December 1983. Therefore, the Board finds that Dr. Prada's March 2016 opinion lacks probative value because it relies on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

On the hand, the January 2012 and June 2017 VA examiners opined that the Veteran's current back disability was not due to his military service to include his documented airborne training.  The Board finds the VA examiners opinions when  taken together both competent and the most credible evidence of record because they are based on a review of the record on appeal, an examination of the Veteran, and/or are supported by citation to evidence found in the record.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); also see 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); also see Rabideau, supra.

Furthermore, the Board finds that the Veteran is not competent to provide nexus opinions as to any of the appealed issues because he does not have the required medical expertise to provide an answer to this complex medical question.  See Davidson, supra.  

As to service connection for right and left hip disabilities diagnosed as arthritis, hypertension, and obstructive sleep apnea under 38 C.F.R. § 3.317, these disabilities are attributed to a known clinical diagnoses.  See VA examinations dated in August 2015 and June 2017; also see Colvin, supra.  Moreover, the August 2015 VA Gulf War VA examiner opined that the Veteran did not have an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  This medical opinion is not contradicted by any other medical evidence of record.  Colvin, supra.  Therefore, the Board finds that the law and regulations pertaining to qualifying chronic disabilities for Persian Gulf veterans such as the current appellant are not applicable in this case despite the Veteran's service in South West Asia during the Persian Gulf War and his possible nerve agent exposure.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for an acquired psychiatric disorder, right and left hip disabilities, a back disability, hypertension, and obstructive sleep apnea.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  

ORDER

Service connection for an acquired psychiatric disorder to include PTSD, depression, and an anxiety disorder is denied.

Service connection for a right hip disability denied.

Service connection for a left hip disability is denied.

Service connection for a back disability is denied.

Service connection for hypertension is denied.

Service connection for obstructive sleep apnea is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


